DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-3, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lull (US 9,562,796) in view of Jeromson et al. (US PG-pub 2005/0016592), further in view of Hataita et al. (US 10,309,810).
Regarding claims 1 and 2, Lull teaches a method step including providing a mass flow controller 400 (fig. 4) comprising: a flow pathway 422 through the mass flow controller; the flow pathway comprising a first cavity 210 (best seen in fig. 1) and a second cavity 210, a laminar flow element 440 adjacent to the first cavity and the second cavity; wherein the first cavity is upstream of the laminar flow element and the second cavity is downstream of the laminar flow element, a combination absolute and differential pressure transducer assembly comprising: a third cavity (passage shown between first and second cavity; fig. 1)  in fluid communication with the first cavity, an absolute pressure transducer 220, and a flow control valve assembly 450 configured to control a flow of fluid through the flow pathway; a differential pressure transducer 230 having a first differential pressure membrane 214 and a second differential pressure membrane 214 and exposed to differential pressure between the third cavity and the second cavity; (claim 2) an inlet orifice block 420. Note that both membranes 214 are fluidly connected to the absolute pressure transducer and the differential pressure transducer, and are seen as being a membrane of either the absolute or the differential membranes.
Firstly, Lull is silent to the absolute pressure transducer being located in the third cavity. 
Jeromson teaches pressure transducers that can be fitted in both the inlet and outlet portions of the device (para. 0081).

Secondly, Lull is silent to the flow control valve assembly including a control valve and being downstream of the laminar flow element and the combination absolute and differential pressure transducer assembly.
Hataita teaches a mass flow controller (fig. 1) including a control valve (V1 and V2); wherein the control valve (V2) is located downstream of the mass flow controller.
It would have been obvious, to one of ordinary skill in the art, at the time of filing, to employ in Lull, a control valve downstream of the mass flow controller (and laminar flow element), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 3, it would have been an obvious matter of design choice to modify the modified Lull’s reference, to have the inlet orifice block comprising an inlet diameter of about 0.010 inches to about 0.070 inches, since applicant has not disclosed that having the method step wherein inlet orifice block comprising an inlet diameter of about 0.010 inches to about 0.070 inches solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs and would simply be an obvious modification in size.

Regarding claims 10 and 11, the modified Lull device teaches the method step including the third cavity (passage way between cavities 210) is filled with fluid (during operation and when fluid is traveling from cavities 210); the fluid is a fluid used in a semiconductor process (i.e. silicone oil; col. 5, lines 52-56)
Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lull (US 9,562,796) in view of Jeromson et al. (US PG-pub 2005/0016592), further in view of Hataita et al. (US 10,309,810), as applied to claims 1-3, and 9-11 above, further in view of Sonoda et al. (US PG-pub 2018/0275689).
Regarding claims 4 and 8, the modified Lull device teaches essentially all claimed elements, but fails to disclose (claim 4) a PID controller, and (claim 8) a circuit board.
Regarding claim 4, Sonoda teaches a PID controller 4 (fig. 1) for controlling based on a difference in measured flow rates.
It would have been obvious to one of ordinary skill in the art, at the time of filing, to employ in the modified Lull device, as taught by Sonoda, for the purpose of controlling the mass flow assembly based on a set of measured parameters.
Regarding claim 8, Sonoda teaches a circuit board 4 (fig. 1; para. 0045) for controlling based on a difference in measured flow rates.
.

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Lull in combination with prior art above, or alone, fails to disclose the claimed particular function of the PID controller including “convert the absolute pressure, the differential pressure, and knowledge of fluid properties and laminar flow element characteristics into a signal indicative of mass flow rate through the laminar flow element”. Lull also fails to disclose the claimed set point percentage (claim 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sipka (US PG-pub 2020/0132536) teaches a mass flow controller system having an absolute pressure transducer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. MACADE NICHOLS whose telephone number is (571)270-5428.  The examiner can normally be reached on Mon-Fri 9:00-5:00 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-270-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P. MACADE NICHOLS/Primary Examiner, Art Unit 3799